DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (20170229541).
Regarding Claim 1, in Figs 2A-14A and paragraphs 0094-0112, Nakamura et al. discloses a method of manufacturing a MOSFET with lateral channel in SiC, said MOSFET comprising: an n+ substrate 110, an n drift layer 112 in contact with the n+ substrate (1), a p type buried grid 116 in contact with the n drift layer 112, a p-well (118, Fig. 5A), simultaneously formed n type regions (114), an n+ source (120), a p body (122) in contact with the p-well (through region 116) and the p type buried grid (116), an 
Regarding Claim 2, in Fig. 1 along with paragraphs 0085 and 0104, Figs. 19 and 20 along with paragraphs 0074 and 0075, the MOSFET comprises an n+ buffer layer
Regarding Claim 3, the isolation layer 128 also is between the source contact (130) and the body diode contact (130).  
Regarding Claim 4, the source contact (130) and the body diode contact (130) are connected.  
Regarding Claim 5, the source contact (130) and the body diode contact (130) are connected by a thick metallization.  
Regarding Claim 6, in Fig. 19, the source contact and the body diode contact are not connected.  
Regarding Claim 7, in Figs. 4A, 4B, 5A, 5B (elements 116 and 118), part of the p- well which is not the MOS channel has a doping concentration which is different from the part of the p-well which is the MOS channel (see also paragraphs 0088-0092)
Regarding Claim 8, in Figs 4A, 4B, 5A and 5B (elements 116 and 118), the p-well has a higher doping concentration towards the lower part of the p- well. (see also paragraphs 0088-0092)  
Regarding Claim 9, the access region 114 has a doping concentration less than 1e17 /cm3 (see paragraphs 0088 and 0098)
Regarding Claim 10, in Fig. 12, Nakamura discloses a MOSFET with lateral channel in SiC, said MOSFET comprising: an n+ substrate (110), an n drift layer (112) in contact with the n+ substrate, a p type buried grid (116) in contact with the n drift layer, a p-well (118), n type regions (114), an n+ source (120), a p body (122) in contact with the p-well and the p type buried grid, an insulating gate oxide (124), a gate contact (126) on the insulating gate oxide, an isolation layer (128) on the gate contact, a source contact (130) in contact  with n+ source,  a body diode contact (130) in contact with the p body and a drain contact (132) in contact with the n+ substrate (1), wherein the n type regions comprise an access region (portion of 114 close to the source) and a JFET 
Regarding Claim 11, MOS channel is defined with a tolerance of ± 30 nm or less (see paragraph 0093 and 0110)
Regarding Claim 12, the MOSFET comprises an n+ buffer layer (see Fig. 1 along with paragraphs 0085 and 0104, Figs. 19 and 20 along with paragraphs 0074 and 0075)
Regarding Claim 13, n the isolation layer 128 also is between the source contact (130) and the body diode contact (130).  
Regarding Claim 14, the source contact (130) and the body diode contact (130) are connected.  
Regarding Claim 15, the source contact (130) and the body diode contact (130) are connected by a thick metallization. 
Regarding Claim 16, in Fig. 19, the source contact and the body diode contact are not connected.  
Regarding Claim 17, in Figs 4A, 4B, 5A, 5B (elements 116 and 118) and paragraphs 0088-0092, the part of the p well which is not the MOS channel  has a doping concentration which is different from the part of the p-well which is the MOS channel (paragraphs 0088-0092 and 0098)
Regarding Claim 18, in Figs. 4A, 4B, 5A, 5B (elements 116 and 118) wherein the p-well has a higher doping concentration towards the lower part of the p-well (paragraphs 0088-0092 and 0098)
Regarding Claim 19, in paragraphs 0088-0092 and 0098, the access region has a doping concentration less than 1 e17 /cm3.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (201760229541) in view of Takei (20170301789)


Regarding Claim 20, Nakamura discloses everything except to disclose that that body diode parts comprising the body diode contact, the p body, are not repeated in every unit cell so that there are more than one MOSFET between two adjacent body diodes. However, Takei discloses a silicon carbide semiconductor device where in Fig. 19, the required configuration is disclosed as part of a desired inverter construction.
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required circuit configuration in Nakamura as taught by Takei in order to construct desired inverter circuity. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        1/11/2022